i          i      i                                                                  i       i      i




                                 MEMORANDUM OPINION

                                         No. 04-10-00017-CV

                                          Robert BOULAY,
                                             Appellant

                                                  v.

                            INTOWN SUITES MANAGEMENT, INC.,
                                        Appellee

                      From the 166th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008-CI-04652
                              Honorable Martha Tanner, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: April 28, 2010

DISMISSED

           The parties have filed an Agreed Joint Motion to Dismiss Appeal, asking us to dismiss the

appeal and order costs on appeal taxed against the parties who incurred them. We grant the motion

and dismiss the appeal. See TEX . R. APP . P. 42.1(a)(2). Costs on appeal are taxed against the parties

who incurred them. See id. 42.1(d).

                                                       PER CURIAM